J-A04021-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

ALDIS RUTYNA AND MARY JANE                   :     IN THE SUPERIOR COURT OF
RUTYNA,                                      :           PENNSYLVANIA
                                             :
               Appellants                    :
                                             :
                   v.                        :
                                             :
WILLIAM S. SCHWEERS, JR., AND                :
HARRINGTON, SCHWEERS, DATILLO &              :
MCCLELLAND, P.C.,                            :
                                             :
                Appellees                    :   No. 1170 WDA 2014


                      Appeal from the Order July 14, 2014
              in the Court of Common Pleas of Allegheny County,
                     Civil Division, at No(s): GD 07-025594

BEFORE:     BOWES, OLSON, and STRASSBURGER,* JJ.

CONCURRING STATEMENT BY STRASSBURGER, J.:                     FILED JUNE 10, 2015

     I join the thorough and erudite Majority Memorandum.

     I write separately to remind Appellants’ counsel that this is a lawsuit,

not a war. There is no call for the continual references to the trial judge’s

alleged bias, nor       the   defense   counsel’s “fabrication”   or “pernicious”

argument.     Trial judges can err, and counsel can advocate erroneous

positions, and indeed, our decision is proof that such occurred in this case.

Nonetheless, the trial judge has had a distinguished 20-year career on the

bench, and defense counsel are pillars of the defense bar. The ad hominem

attacks intended to reflect poorly on the Court and defense counsel, in




*Retired Senior Judge assigned to the Superior Court.
J-A04021-15

actuality, reflect poorly on Appellants’ counsel. They should tone down the

rhetoric.




                                   -2-